Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing May 2, 2008 Mr. Michael Fay Branch Chief Division of Corporation Finance Mail Stop 3561 United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-5546 Re: Scholastic Corporation File No. 000-19860 Form 10-K: For the Fiscal Year Ended May 31, 2007 Form 10-Q: For the Quarterly Period Ended November 30, 2007 Dear Mr. Fay: We have received your follow-up letter dated April 2, 2008 regarding the above-referenced reports filed by Scholastic Corporation (Scholastic or the Company) under the Securities Exchange Act of 1934 (the Form 10-K and Form 10-Q). Please note that Exhibits A and B, sent under separate cover in support of our responses, contain data which the Company considers confidential in nature and would not want disclosed beyond the use of the Staff in conjunction with this response letter. Therefore, the Company respectfully requests that Exhibits A and B be treated as confidential. We have set forth below a response to each of the Staffs comments set forth in its April 2, 2008 comment letter. For Staff comments 3 and 4, we have set forth the text of the comments, followed by the Companys response. Form 10-K: For the Fiscal Year Ended May 31, 2007 Item 8:Consolidated Financial Statements and Supplementary Data Consolidated Statements of Cash Flows, page 42 In the Companys Form 10-Q for the nine month period ended February 29, 2008 (filed on April 9, 2008), the Company presented royalty advances as an operating activity in its Consolidated Statement of Cash Flows in accordance with the Staffs comments.
